                 UNITED STATES COURT OF INTERNATIONAL TRADE


 ONE WORLD TECHNOLOGIES, INC.,

         Plaintiff,

 v.

 UNITED STATES, UNITED STATES                      Before: Jennifer Choe-Groves, Judge
 DEPARTMENT OF HOMELAND
 SECURITY, UNITED STATES                           Court No. 18-00200
 CUSTOMS AND BORDER
 PROTECTION, and ACTING
 COMMISSIONER KEVIN K.
 MCALEENAN,

         Defendants.


                                             ORDER

        In conformity with the opinion issued on this date, it is hereby

        ORDERED that Defendants’ Partial Motion to Dismiss, ECF No. 39, is granted. Count

II of Plaintiff’s Amended Complaint, ECF No. 30, is dismissed for lack of subject matter

jurisdiction; and it is further

        ORDERED that Defendants’ Motion to Strike Demand for Jury Trial, ECF No. 39, is

granted; and it is further

        ORDERED that the U.S. International Trade Commission’s Motion to Intervene, ECF

No. 43, is denied; and it is further

        ORDERED that Plaintiff’s Motion to Strike Reply of the U.S. International Trade

Commission in Support of its Motion for Leave to Intervene in Support of Defendants, ECF No.

57, is denied; and it is further
Court No. 18-00200                                                                            Page 2

          ORDERED that the U.S. International Trade Commission’s Motion for Leave to File its

Reply in Support of its Motion to Intervene in Support of Defendants, ECF No. 58, is denied;

and it is further

          ORDERED that the Chamberlain Group’s Motion to Intervene, or in the Alternative, for

Reconsideration of its Motion to Appear as Amicus Curiae, ECF No. 47, is denied; and it is

further

          ORDERED that Plaintiff’s Motion for a Temporary Restraining Order and a Preliminary

Injunction, ECF No. 5, is granted. Customs shall take action in accordance with One World

Technologies, Inc. v. United States, Slip Op. 18-173, including the release of the subject

merchandise for entry into the United States; and it is further

          ORDERED that Plaintiff shall post security, in accordance with USCIT Rule 65(c), with

the Clerk of Court in the amount of $155,470.00, which is equal to the entered value of the

shipment. The security shall be deposited in an interest-bearing account; and it is further

          ORDERED that Defendants’ Motion to Stay, ECF No. 22, is denied; and it is further

          ORDERED that Defendants’ Motion to Strike, ECF No. 62, is denied; and it is further

          ORDERED that Plaintiff’s Motion for Leave to Supplement, ECF No. 63, is denied; and

it is further

          ORDERED that Defendants’ Motion for Entry of a Scheduling Order, ECF No. 32, is

granted. The Parties shall file a joint proposed scheduling order no later than January 4, 2019.


                                                                    /s/ Jennifer Choe-Groves
                                                                  Jennifer Choe-Groves, Judge

Dated: December 14, 2018
      New York, New York
